Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 May 2021, has been entered.
 
Detailed Action
Claims 1-3 and 6-10 are pending.
Claims 1, 7 and 9 have been amended.
Response to Arguments
35 USC § 103
Applicant argues that the current prior art of record does not teach the amended claim limitations. Applicant further argued that “Applicant respectfully submits that Sundell merely describes that S5 interface is configured between the SGW and PGW and is silent regarding any such S5 bearer that is established to provide connectivity between the base station and the gateway.” Examiner finds the argument persuasive and accordingly, a new grounds of rejection is presented herewith. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,210,596), in view of Albasheir et al (US 2017/0251421), in view of Sirotkin et al. (US 2016/0366707), further in view of Kim et al (US 2019/0053034).

Regarding claim 1, Chen teaches a system comprising: 
a non-transitory storage device having embodied therein one or more routines operable to enable optimized communication between a computing device and a gateway (Fig.3); and one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines, wherein the one or more routines (Fig. 3, Fig. 4, col. 11 lines 11-19) include: 
a connection establishment module, which when executed by the one or more processors, enables establishment of connection between the computing device and a base station (col. 2 lines 31-34 provides that the MME would set up a dedicated VoIP bearer connection for the UE between the gateway and the serving base station), wherein the connectivity of the computing device is checked through information received from the base station to which the computing device is connected (figs. 2 and 3; col.8 lines 20-30 provides for the UE missing communication from the application server system which would have passed through the base station, thereby providing that the connectivity of the UE is checked through information received from the base station); 
an authentication module, which when executed by the one or more processors, authenticates the computing device (col. 6 line 10 provides that the MME authenticates and authorizes the UE); 
and an Evolved Packet System (EPS) bearer creation module, which when executed by the one or more processors, creates an Evolved Packet System (EPS) bearer between the computing device and the gateway, to optimize communication between the computing device and the gateway (col. 6 lines 27-47 provides that to set up each such bearer for a UE, the MME may create a bearer identity (e.g., evolved packet system (EPS) bearer identity)), wherein the gateway is any or a combination of a Serving Gateway (SGW) and a Packet Data Network Gateway (PGW) (Chen col.6 line 30).
Chen does not explicitly teach wherein the EPS bearer includes a tunnel between the computing device and the base station for transmitting data, wherein a S5 bearer is established to provide connectivity between the base station and the gateway, wherein the computing device uses an access key for authentication, and wherein the access key is a unique identifier associated with the computing device and to establish communication based on successful authentication of the computing device.
In a similar field of endeavor, Albasheir teaches wherein the EPS bearer includes a tunnel between the computing device and the base station for transmitting data, wherein a S5 bearer is established to provide connectivity between the base station and the gateway (figs.1 and 2;  [0002] provides “The data connection provided by a wireless communication network to a wireless device generally comprises multiple segments or links between the collection of core network and radio network nodes being used to support the connection. For example, in LTE, a Packet Data Network Gateway, PGW, provides connectivity between a User Equipment, UE, and an external Packet Data Network, PDN, and the end-to-end bearer data path between the PGW and the UE has at least three distinct segments: a radio bearer between the UE and its serving base station (eNodeB), a data bearer between the eNodeB and the Serving Gateway, SGW, (referred to as an "S1" bearer), and a data bearer between the serving SGW and the PGW (referred to as an " S5" bearer)”, wherein the multiple links used to support the connection provides for a tunnel and the S5 bearer is part of these connecting links and ultimately provides connectivity between the base station and the PGW).
The tunneling and S5 bearer as taught by Albasheir establishes the usage of said entities for routing and forwarding of traffic between the components of the architecture as taught by Chen.
Chen-Albasheir teaches the above but does not explicitly teach wherein the computing device uses an access key for authentication, and wherein the access key is a unique identifier associated with the computing device, and to establish communication based on successful authentication of the computing device and wherein a bandwidth is provisioned on-demand for the computing device.
In a similar field of endeavor, Sirotkin teaches wherein the computing device uses an access key for authentication, and wherein the access key is a unique identifier associated with the computing device, and to establish communication based on successful authentication of the computing device (Abstract provides “…a controller to determine a UE security key based on a cellular security key corresponding to the eNB, and to establish a connection with a WLAN access device based on the UE security key.”; [0290]; claim 31).
The authentication taught by Sirotkin would be implemented in the Chen-Albasheir system for the purpose of improving security by preventing unauthorized accesses by using a UE security key to establish a connection between a cellular network and an access device.
Chen-Albasheir-Sirotkin teach the above but does not explicitly teach wherein a bandwidth is provisioned on-demand for the computing device. However, in a similar field of endeavor, Kim teaches wherein a bandwidth is provisioned on-demand for the computing device ([0110] provides “One bearer is a bearer having characteristics of guaranteed bit rate ( GBR) QoS for guaranteeing a specific bandwidth for transmission and reception of data”, wherein a guaranteed bit rate is interpreted as Examiner’s Note: While Applicant’s Specification mentions “bandwidth on-demand”, it is however not defined or explained). 
The bandwidth on-demand/guaranteed bit rate taught by Kim would be implemented in the Chen-Albasheir-Sirotkin system for the purpose of providing QoS and establishing such QoS parameters when establishing bearers. 

Regarding claim 2, Chen-Albasheir-Sirotkin-Kim teaches wherein the system is configured in a Mobility Management Entity (MME) or in a network element adapted to optimize communication between the computing device and the gateway (Chen col. 2 lines 10-12, col. 6 line 10, col. 6 lines 27-47; Abstract provides for an optimized communication as it ensures connections are re-instantiated after a failure).

Regarding claim 3, Chen-Albasheir-Sirotkin-Kim teaches wherein the connection established between the computing device and the base station is a wired or a wireless connection (Chen col. 11 lines 1-8, Fig. 4 element 60).

Regarding claim 6, Chen-Albasheir-Sirotkin-Kim discloses wherein the base station is an eNodeB (Sirotkin Abstract; [0290]).

Regarding claim 7, Chen teaches a method for optimizing communication between a computing device and a gateway Figs. 3 and 4), said method comprising the steps of: 
establishing, by means of a Mobility Management Entity (MME), a connection between the computing device and a base station (col. 2 lines 31-34); 

creating, using the MME, an Evolved Packet System (EPS) bearer between the computing device and the gateway to enable optimized communication there between (col. 6 lines 27-47).
Chen does not explicitly teach wherein the EPS bearer includes a tunnel between the computing device and the base station for transmitting data, and wherein a S5 bearer is established to provide connectivity between the base station and the gateway, wherein the computing device uses an access key for authentication, and wherein the access key is a unique identifier associated with the computing device and to establish communication based on successful authentication of the computing device.
In a similar field of endeavor, Albasheir teaches wherein the EPS bearer includes a tunnel between the computing device and the base station for transmitting data, wherein a S5 bearer is established to provide connectivity between the base station and the gateway (figs.1 and 2;  [0002] provides “The data connection provided by a wireless communication network to a wireless device generally comprises multiple segments or links between the collection of core network and radio network nodes being used to support the connection. For example, in LTE, a Packet Data Network Gateway, PGW, provides connectivity between a User Equipment, UE, and an external Packet Data Network, PDN, and the end-to-end bearer data path between the PGW and the UE has at least three distinct segments: a radio bearer between the UE and its serving base station (eNodeB), a data bearer between the eNodeB and the Serving Gateway, SGW, (referred to as an "S1" bearer), and a data bearer between the serving SGW and the PGW (referred to as an " S5" bearer)”, wherein the multiple links used to support the 
The tunneling and S5 bearer as taught by Albasheir establishes the usage of said entities for routing and forwarding of traffic between the components of the architecture as taught by Chen.
Chen-Albasheir teaches the above but does not explicitly teach wherein the computing device uses an access key for authentication, and wherein the access key is a unique identifier associated with the computing device, and to establish communication based on successful authentication of the computing device and wherein a bandwidth is provisioned on-demand for the computing device.
In a similar field of endeavor, Sirotkin teaches wherein the computing device uses an access key for authentication, and wherein the access key is a unique identifier associated with the computing device, and to establish communication based on successful authentication of the computing device (Abstract provides “…a controller to determine a UE security key based on a cellular security key corresponding to the eNB, and to establish a connection with a WLAN access device based on the UE security key.”; [0290]; claim 31).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sirotkin for using access key for authentication. The teachings of Sirotkin, when implemented in the Chen system, will allow one of ordinary skill in the art to authenticate the user equipment prior to allowing it access. One of ordinary skill in the art would be motivated to utilize the teachings of Sirotkin in the Chen system in order to improve and increase security by preventing unauthorized accesses.  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.
Chen-Albasheir-Sirotkin teach the above but does not explicitly teach wherein a bandwidth is provisioned on-demand for the computing device. However, in a similar field of endeavor, Kim teaches One bearer is a bearer having characteristics of guaranteed bit rate ( GBR) QoS for guaranteeing a specific bandwidth for transmission and reception of data”, wherein a guaranteed bit rate is interpreted as bandwidth on-demand. Examiner’s Note: While Applicant’s Specification mentions “bandwidth on-demand”, it is however not defined or explained). 
The bandwidth on-demand/guaranteed bit rate taught by Kim would be implemented in the Chen-Albasheir-Sirotkin system for the purpose of providing QoS and establishing such QoS parameters when establishing bearers. 

Regarding claim 8, this claim contains limitations found within that of claim 4, and the same rationale of rejection applies, where applicable.

Regarding claim 9, this claim contains limitations found within that of claim 7, and the same rationale of rejection applies, where applicable. Furthermore, Chen discloses MME configured in a LTE network (Chen col. 5 lines 26-33, Fig. 1).

Regarding claim 10, Chen-Albasheir-Sirotkin-Kim teaches wherein the MME is configured to enable user access control (Chen col. 6 line 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        



/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459